Citation Nr: 1505985	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  07-16 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971, including service in the contiguous waters of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2012, the Veteran testified at a travel board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A copy of the transcript is of record.  

In February 2011 and October 2012, the Board remanded the claim for additional development.  The case has been returned to the Board for further appellate review.  

In July 2013, the Board denied entitlement to service connection for a right knee disability, left knee disability, a back disability, a skin condition, and bilateral hearing loss.  The Veteran appealed the Board's July 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 Memorandum Decision, Court vacated the portion of the Board's July 2013 decision that denied entitlement to service connection for bilateral hearing loss, and remanded the matter for further adjudication consistent with the decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the August 2014 Memorandum Decision, and upon preliminary review of the record with respect to the Veteran's claim on appeal further development is required prior to final appellate review.  

The Veteran asserts that his bilateral hearing loss is the result of his active military service.  At the April 2010 Board hearing, the Veteran testified that he was exposed to acoustic trauma in service while serving as a machine gunner.  He stated that his duties involved firing a 60-caliber weapon.  The Veteran explained that he first noticed hearing loss shortly after being discharged from service.  He admitted to working various jobs after service, but denied being exposed to acoustic trauma during that time.  See the Board hearing transcript, p. 6.  The Veteran asserts that service connection is warranted for his bilateral hearing loss.  

In the July 2013 decision, the Board determined that service connection for bilateral hearing loss was not warranted.  In reaching this conclusion, the Board relied in part upon the May 2011 VA examination report and medical opinion.  According to the examination report, the Veteran reported significant noise exposure during his military service.  It was noted that he served as a gunner in service without the benefit of hearing protection.  After discharge from service, the Veteran was employed as a carpenter and worked on cars on the side.  He denied working around loud car engines and denied any other occupation or recreational exposure.  Upon review of the claims file, the examiner noted that the Veteran's hearing was within normal limits at entrance and at separation from service.  She specifically noted that without frequency specific audiometric testing at or around the point of discharge, it is difficult to prove or identify high frequency hearing loss.  The examiner further added that the Veteran was exposed to some level of loud noise as a civilian and had not been seen for audiometric testing from 1971 to 2007.  Considering the normal hearing at separation from service, his civilian occupations, a history of ear infections, and the absence of audiometric testing from 1971 to 2007, the examiner concluded that it is less likely as not that the Veteran's hearing loss is the result of military noise exposure.  

In this case, the Veteran is competent to report having problems hearing since his discharge from service.  However, the May 2011 VA examiner failed to take his assertions concerning continuity of symptomatology into consideration when rendering her opinion.  Because VA undertook to provide one, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (noting that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  In light of the Court's discussion in the Memorandum Decision, the Board finds that an additional addendum opinion is warranted for the Veteran's claim on appeal.  Accordingly, further development of the evidence will be undertaken prior to the final adjudication of the Veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination, to be conducted by a qualified examiner.  The claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

a.  The examiner must obtain from the Veteran a full in-service and post-service history pertaining to his bilateral hearing loss, to include details of his claimed in-service noise exposure and post-service occupational noise exposure.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b.  Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i.  The Veteran's military occupational specialty (MOS) was a machine gunner.  

ii.  The Veteran's service treatment records, which reflect no complaints, treatment, or findings of hearing loss.  At his April 1968 entrance examination, audiometric testing showed hearing within normal limits.  At the March 1971 separation examination, whispered and spoken voice testing was 15/15 bilaterally.  The examiner is advised that whispered voice tests cannot be considered as reliable evidence that hearing loss did not occur.  

iii.  After discharge from service, the Veteran reported being employed as a carpenter and worked on cars on the side.  He denied working around loud car engines and denied any other occupation or recreational exposure.  

iv.  At his April 2010 hearing, the Veteran and his wife testified that the Veteran had hearing loss "for years" but did not seek treatment when the problem began, and that he experienced continuity of symptomatology from "right after" he got out of service until the present.  

v.  The reports of his January 2009 and May 2011 VA examinations and the June 2011 addendum opinion.  

c.  After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss began during active service; or, is related to noise exposure in service; or, with regard to sensorineural hearing loss, began within one year after discharge from active service.  

d. In providing the requested opinion, the examiner must address the Veteran's lay assertions regarding his noise exposure, the onset of his bilateral hearing loss, and continuity of symptomatology.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  The examiner must state whether the is a clinical or medical basis to support the Veteran's assertions, accompanied by a fully reasoned explanation for the finding.  

A negative opinion based solely on the absence of hearing loss in-service or normal hearing on separation is not sufficient.  

e.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




